EXHIBIT 10.39

 

Board Compensation Schedule

to be effective January 1, 2008

Board Retainer - all members

   $ 132,500

Additional Retainers:

  

– Committee Retainer – Executive Committee Chair

   $ 35,000

– Committee Retainer – Audit Chair

   $ 30,000

– Committee Retainer – Compensation Chair

   $ 25,000

– Committee Retainer – Other Chair

   $ 20,000

– Committee Retainer – PLIC Policyholder Affairs Chair

   $ 10,000

– Committee Retainer – Audit Non-Chair

   $ 6,250

– Committee Retainer – Compensation Non-Chair

   $ 3,750

A new meeting fee in the amount of $1,500 per meeting for attendance at each
Board and/or Committee meeting held in excess of the number of meetings
anticipated for any calendar year.

All retainers and the new meeting fee to be paid 50/50 cash/RSUs   